Title: Orders, 14 May 1756
From: Washington, George
To: 



Orange.
Winchester, Friday, May 14th 1756.

As Colonel Washington has received some advices from Conogochieg; which render the march of the party of militia ordered yesterday, unnecessary—Those Orders are countermanded: and the Militia are not to march until Colonel Washington receives farther advice from the Governor.
After Orders.
All the Field Officers of the Militia are desired to attend at Colonel Washingtons Quarters, at half an hour after three, this Afternoon.
